1.	Claims 1-20 are allowable in view of the prior art of record.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests generating, using embedding layers of a trained classification network, a text embedding vector representing a text sample; applying weights of a regression layer of the trained classification network to the text embedding vector to generate a first data model output vector, each value of the first data model output vector representative of a first estimate of a probability that the text sample is associated with a class indicated by a respective classification label of a plurality of classification labels; generating, based on training text samples associated with the plurality of classification labels, a plurality of prototype embedding vectors, each prototype embedding vector of the plurality of prototype embedding vectors associated with a respective classification label; comparing the plurality of prototype embedding vectors to the text embedding vector to generate a second data model output vector, each value of the second data model output vector representative of a second estimate of the probability that the text sample is associated with the class; and assigning a particular classification label of the plurality of classification labels to the text sample based on the first data model output vector, the second data model output vector, and one or more weighting values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457 
  
03/12/2022